USDC IN/ND case 3:18-cv-00491-PPS-JEM document 85 filed 02/05/20 page 1 of 11


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF INDIANA


 IRISH 4 REPRODUCTIVE HEALTH
 et al.,

      Plaintiffs,                                   Case No. 3:18-cv-0491-PPS-JEM

 v.

 UNITED STATES DEPARTMENT OF
 HEALTH AND HUMAN SERVICES
 et al.,

      Defendants.



            FEDERAL DEFENDANTS’ MOTION TO STAY ALL PROCEEDINGS

         Federal Defendants move to stay the proceedings in this case in light of the Supreme

Court’s recent grant of certiorari in Trump v. Pennsylvania to review the validity of the Final

Rules challenged here. The Supreme Court will soon decide questions of law that will have a

controlling (or, at the very least, significant) effect on the claims raised in this case with respect

to both the Final Rules and the Settlement Agreement. Indeed, the Supreme Court’s grant of

certiorari has already caused another court to stay a case challenging the Final Rules sua sponte.

Minute Order, California v. HHS, 4:17-cv-5783 (Jan. 22, 2020).

         The Supreme Court is expected to issue a decision in Trump v. Pennsylvania in just a few

months—by the end of the current Term in June. There is thus no reason to litigate this case

prior to the Supreme Court’s decision. To move forward would unnecessarily duplicate

proceedings, threaten to create inconsistent rulings, and place unnecessary burdens on both the

parties and this Court. Accordingly, in order to promote judicial economy and preserve the




                                                   1
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 85 filed 02/05/20 page 2 of 11


parties’ resources, Federal Defendants respectfully request that further proceedings in this case

be stayed pending the Supreme Court’s decision.

                                        BACKGROUND

       Plaintiffs present two theories related to the so-called contraceptive mandate. First,

Plaintiffs challenge the Final Rules promulgated by the Departments of Health and Human

Services, Labor, and the Treasury (the Agencies) to expand conscience exemptions to the

contraceptive mandate.1 Second, Plaintiffs challenge the Settlement Agreement between the

government and Notre Dame to resolve Notre Dame’s prior litigation concerning the

contraceptive mandate. That Settlement Agreement was based in part on the Agencies’

determination, articulated in the Interim Final Rules which proceeded the Final Rules, that

requiring entities with religious objections, like Notre Dame, to comply with the contraceptive

mandate or the accommodation would violate the Religious Freedom Restoration Act (RFRA).

Settlement Agreement, Ex. A to Compl., ECF No. 1-1.

       The Final Rules were preliminarily enjoined by courts in Pennsylvania and California.

See Pennsylvania v. Trump, 351 F. Supp. 3d 791 (E.D. Pa. 2019); California v. HHS, 351 F.

Supp. 3d 1267 (N.D. Cal. 2019). Defendants appealed the preliminary injunctions to the Third

and Ninth Circuits, which upheld the injunctions. Pennsylvania v. Trump, 930 F.3d 543 (3d Cir.

2019), as amended (July 18, 2019); California v. HHS, 941 F.3d 410, 418 (9th Cir. 2019).

Federal defendants and intervenor-defendant then sought Supreme Court review of the Third

Circuit’s decision.2 Pet. for a Writ of Cert., Trump v. Pennsylvania, No. 19-454 (U.S. filed Oct.


       1
         Religious Exemptions and Accommodations for Coverage of Certain Preventive
Services Under the Affordable Care Act (ACA), 83 Fed. Reg. 57,536 (Nov. 15, 2018); Moral
Exemptions and Accommodations for Coverage of Certain Preventive Services Under the ACA,
83 Fed. Reg. 57,592 (Nov. 15, 2018).
       2
        The deadline for filing a petition for certiorari in the Ninth Circuit case was extended to
February 19, 2020.

                                                 2
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 85 filed 02/05/20 page 3 of 11


3, 2019); Pet. for a Writ of Cert., Little Sisters of the Poor v. Pennsylvania, No. 19-431 (U.S.

filed Oct. 1, 2019).

       On January 17, 2020, the Supreme Court granted certiorari to review the Third Circuit’s

decision. See Orders in Pending Cases, Nos. 19-431, 19-454 (Jan. 20, 2020) (granting certiorari

and consolidating the cases). A decision is expected by the end of June 2020.

                                           ARGUMENT

       Given the Supreme Court’s grant of certiorari in Trump v. Pennsylvania, this case should

be stayed. The Supreme Court will determine whether the Final Rules are lawful, and its

decision is likely to be dispositive of Plaintiffs’ challenges to the Final Rules here. In addition,

the Supreme Court’s decision as to the Final Rules is likely to dispose of Plaintiffs’ claims

against the Settlement Agreement as well. If the Supreme Court upholds the Final Rules, then

this Court would not have jurisdiction to consider Plaintiffs’ challenge to the Settlement

Agreement because a ruling invalidating the Settlement Agreement would not redress Plaintiffs’

injuries. (In other words, even if the Settlement Agreement did not exist, Notre Dame would be

entitled to take the exemption provided by the Final Rules). And even if the Court had

jurisdiction over the challenges to the Settlement Agreement, the Supreme Court’s decision

regarding whether the Final Rules are justified by RFRA is likely to have a significant, if not

controlling, effect on Plaintiffs’ Settlement Agreement claims. For example, if the Supreme

Court holds that RFRA and/or the ACA provide statutory authority for the Final Rules, that

holding would resolve entirely or substantially narrow plaintiffs’ argument that the Settlement

Agreement is void for illegality. Given the significant overlap of legal issues, staying all

proceedings here until the Supreme Court issues its decision would promote judicial economy

and avoid wasting the parties’ resources. Given that the Supreme Court is expected to issue a

decision within the next five months, this stay will be of limited duration.


                                                  3
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 85 filed 02/05/20 page 4 of 11


    A. Courts Routinely Stay Proceedings to Await Guidance from Appellate Courts.

        A trial court has broad discretion to stay a case pending the outcome of proceedings in

another court. See Landis v. N. Am. Co., 299 U.S. 248, 254 (1936) (“[T]he power to stay

proceedings is incidental to the power inherent in every court to control the disposition of the

causes on its docket with economy of time and effort for itself, for counsel, and for litigants.”).

In considering a stay, “[r]elevant factors for the Court to consider include whether a stay will

unduly prejudice or tactically disadvantage the non-moving party, whether a stay will simplify

the issues in question and streamline the trial, and whether a stay will reduce the burden of

litigation on the parties and on the court.” Hannahan Endodontic Grp., P.C. v. Inter-Med, Inc.,

No. 15-C-1038, 2016 WL 270224, at *1 (E.D. Wis. Jan. 20, 2016).

        Courts within the Seventh Circuit routinely stay proceedings where resolution of an

appeal in another matter may present useful guidance. See Walker v. Monsanto Co. Pension

Plan, 472 F. Supp. 2d 1053, 1055 (S.D. Ill. 2006) (noting that “[s]uch stays are entered quite

routinely” and collecting cases); see also, e.g., Texas Indep. Producers & Royalty Owners Ass’n

v. EPA, 410 F.3d 964, 980 (7th Cir. 2005) (staying a case pending the Fifth Circuit’s resolution

of another case); Hannahan Endodontic Grp., 2016 WL 270224, at *1 (staying a case pending

the Supreme Court’s resolution of Spokeo); Tel. Sci. Corp. v. Asset Recovery Sols., LLC, No. 15

C 5182, 2016 WL 47916, at *5 (N.D. Ill. Jan. 5, 2016) (same); Lincoln Nat’l Life Ins. Co. v.

Transamerica Fin. Life Ins. Co., No. 1:08-cv-135, 2010 WL 567993, at *1 (N.D. Ind. Feb. 12,

2010) (staying case until outcome of Supreme Court decision, so as to provide the court with

“clear direction on the precise standard to be applied” in evaluating the claims in the case);

Walker, 472 F. Supp. 2d at 1055 (staying a case pending the resolution of a petition for

certiorari).




                                                  4
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 85 filed 02/05/20 page 5 of 11


        Courts in other jurisdictions similarly stay proceedings to await guidance from appellate

courts. See, e.g., Univ. of Colo. Health Mem’l Hosp. v. Burwell, 233 F. Supp. 3d 69, 88 (D.D.C.

2017) (“Because many of the applicable issues may be resolved by the D.C. Circuit, and because

the D.C. Circuit may otherwise provide instruction on the issues here, the Court finds a stay

would serve the interests of judicial efficiency.”); Cal. Ass’n of Health Facilities v. Maxwell-

Jolly, No. 10-cv-3259, 2010 WL 2612694, at *2 (C.D. Cal. June 24, 2010) (granting a stay

pending Supreme Court’s decision on a petition for certiorari, because the plaintiffs were

challenging the same policy at issue in the case pending before the Supreme Court); Coombs v.

Diguglielmo, No. 04-cv-1841, 2004 WL 1631416, at *1 (E.D. Pa. July 21, 2004) (stay granted in

light of pending petition for certiorari in case that may have “significant impact” on case before

the court); Tax Analysts & Advocates v. IRS, 405 F. Supp. 1065, 1067 (D.D.C. 1975) (staying

proceedings because “the Supreme Court could, in effect, overrule [a relevant precedent] should

it choose to grant the petition for certiorari”).

        These principles apply with full force to this case. Indeed, the district court in the

Northern District of California recently sua sponte stayed California v. HHS, 4:17-cv-5783—

another ongoing challenge to the validity of the Final Rules—pending the Supreme Court’s

decision. See Minute Order, California v. HHS, 4:17-cv-5783 (Jan. 22, 2020) (“ORDER by

Hon. Haywood S. Gilliam, Jr. STAYING this action and holding all pending motions in

abeyance in light of the Supreme Court granting certiorari in Little Sisters of the Poor v.

Pennsylvania, Case No. 19-431, and Trump v. Pennsylvania, Case No. 19-454.”). Similarly, the

district court in the Eastern District of Pennsylvania had stayed its case involving challenges to

the validity of the Final Rules as soon as it became clear that the parties would seek further

review of the Third Circuit’s decision, prior to the parties’ filing for certiorari, much less the

Supreme Court granting it. See Order 4-5, Pennsylvania v. Trump, No. 17-cv-4540 (E.D. Pa.


                                                    5
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 85 filed 02/05/20 page 6 of 11


July 31, 2019), ECF No. 232 (“WHEREAS further appellate review may impact the posture and

resolution of the outstanding claims and issues raised by the parties . . . making resolution of

those motions at present an inefficient use of judicial resources . . . IT IS HEREBY ORDERED

that further proceedings in this matter are STAYED . . . pending resolution of any appeal of the

Third Circuit’s decision . . . .”). And the government has recently filed an unopposed motion for

a stay in a third pending case challenging the Final Rules. Defs.’ Unopposed Mot. for Stay of

Proceedings, Massachusetts v. HHS, 17-cv-11930, (D. Mass. filed Feb. 5, 2020), ECF No. 131.

   B. Awaiting Supreme Court Guidance Is the Most Efficient Way to Proceed in This
      Case.

       As the above courts have recognized, it makes eminent sense for a district court to refrain

from deciding the very same issues that will soon be resolved by a binding appellate court. Here,

there can be no doubt that there is significant overlap between the legal issues raised in this case

and those before the Supreme Court in Trump v. Pennsylvania. Both cases challenge the validity

of the Final Rules.

       The Supreme Court granted certiorari in Trump v. Pennsylvania to address “[w]hether the

agencies had statutory authority under the ACA and the Religious Freedom Restoration Act of

1993, 42 U.S.C. § 2000bb et seq., to expand the conscience exemption to the contraceptive-

coverage mandate” and “[w]hether the agencies’ decision to forgo notice and opportunity for

public comment before issuing the interim final rules rendered the final rules—which were

issued after notice and comment—invalid under the Administrative Procedure Act, 5 U.S.C. 551

et seq., 701 et seq.” Pet. for a Writ of Cert. at I, Trump v. Pennsylvania, No. 19-454 (U.S. filed

Oct. 3, 2019); see also Pet. for a Writ of Cert. at ii, Little Sisters of the Poor v. Pennsylvania, No.

19-431 (U.S. filed Oct. 1, 2019) (listing one of the questions presented as “[w]hether the federal




                                                  6
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 85 filed 02/05/20 page 7 of 11


government lawfully exempted religious objectors from the regulatory requirement to provide

health plans that include contraceptive coverage”).

        These questions line up squarely with Plaintiffs’ claims here about the validity of the

Final Rules. See Am. Compl. ¶¶ 189-98, ECF No. 43 (Plaintiffs’ third cause of action asserting

that the Final Rules are procedurally invalid); Am. Compl. ¶¶ 206-12 (Plaintiffs’ fourth cause of

action asserting that, inter alia, the Final Rules are contrary to the ACA and lacked valid

justification).

        Moreover, the Supreme Court’s resolution of these issues will likely control, or at least

provide significant guidance on, Plaintiffs’ other claims as well. For example, the Supreme

Court’s resolution of the statutory authority for the Final Rules will likely affect the resolution of

Plaintiffs’ constitutional claims, including their Establishment Clause claim. If the Supreme

Court determines that RFRA requires the religious exemption, then Plaintiffs could prevail on

their Establishment Clause claim, Am. Compl. ¶¶ 213-17, only if this application of RFRA

violates the Establishment Clause. As to Plaintiffs’ challenge to the Settlement Agreement, this

Court would likely be deprived of jurisdiction over those claims if the Supreme Court upholds

the Final Rules, because, among other things, a ruling invalidating the Settlement Agreement

would not redress Plaintiffs’ alleged injuries. Furthermore, even if this Court had jurisdiction

over the Settlement Agreement claims, a decision by the Supreme Court that the Final Rules are

authorized by RFRA and/or the ACA would likely dispose of in its entirety or significantly

narrow Plaintiffs’ argument that the Settlement Agreement is void for illegality. If, on the other

hand, the Supreme Court holds that the Final Rules are unlawful, it would still substantially

narrow the issues under consideration in this case and provide this Court with relevant guidance.

Thus, the Supreme Court’s forthcoming decision is certain to be highly relevant to the legal

issues currently confronting this Court.


                                                  7
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 85 filed 02/05/20 page 8 of 11


       If the Court were to deny a stay here, that would unnecessarily consume the Court’s and

the parties’ resources, and would threaten to complicate future stages of these proceedings. This

case challenges agency action, and thus, it should be decided on cross motions for summary

judgment and based on the administrative record provided by the Agency. The parties’ summary

judgment motions, however, will raise many of the same issues that are already before the

Supreme Court. That briefing process, and this Court’s consideration of the motions, would thus

be wasteful in the absence of guidance from the Supreme Court. Cf. Freedom Watch, Inc. v.

Dep’t of State, 925 F. Supp. 2d 55, 59 (D.D.C. 2013) (granting a stay “[n]ot needing more

lawyers to spend more time on more briefs on more subjects”); Canal Props. LLC v. Alliant Tax

Credit V, Inc., No. 04-cv-3201, 2005 WL 1562807, at *3 (N.D. Cal. June 29, 2005) (exercising

the “power to stay duplicative litigation” because “given the similarity of issues in the two cases,

and the potential for [the case on appeal]’s preclusive effect, it would be a poor use of judicial

resources to proceed”).3

       In addition, moving forward now—despite the uncertainty inherent in not awaiting

Supreme Court review—would create a “risk of inconsistent rulings that the appellate courts [or

this Court] might then need to disentangle.” Hawaii v. Trump, 233 F. Supp. 3d 850, 856 (D.

Haw. 2017). For example, a future Supreme Court ruling could “change[] the applicable law,”

id., such that any intervening rulings by this Court will be nullified or will need to be made

anew. Even if the parties were to file motions for summary judgment now and the Court were to

decide them, all of it could be for naught—if the Supreme Court freshly articulates the governing

legal framework for these cases, this Court (or an appellate court) would then have to go back



       3
        To the extent Plaintiffs intend to seek any discovery in this case, Federal Defendants
would oppose it. Any such discovery disputes would also impose significant burdens on the
Court and the parties—burdens which may be avoided by awaiting the Supreme Court’s decision
in Trump v. Pennsylvania.

                                                  8
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 85 filed 02/05/20 page 9 of 11


and re-analyze everything to ensure those prior decisions are consistent with the Supreme

Court’s decision.

          In short, the Supreme Court’s decision may control this case—and, at the very least, it

will permeate every aspect of this case. Given the Supreme Court’s upcoming review, in these

circumstances it is far more efficient—and far less burdensome on the parties and the Court—to

stay proceedings.

   C. Potential Harm to Plaintiffs Does Not Warrant Proceeding.

          In contrast to the significant waste of resources that will occur if this case proceeds

before the Supreme Court decides Trump v. Pennsylvania, Plaintiffs would not suffer significant

harm in the absence of a stay. Plaintiffs have never moved for preliminary injunctive relief in

the eighteen months this case has been pending. The Final Rules remain enjoined nationwide,

and Plaintiffs’ position will continue to be the same as it has been throughout this litigation. And

Federal Defendants’ proposed stay is of limited duration—the Supreme Court has already

granted certiorari to address the validity of the Final Rules and is expected to rule by this June.

Thus, all factors weigh squarely in favor of a stay of these proceedings.

                                            *       *       *

          Federal Defendants have conferred with counsel for the other parties. Notre Dame has

indicated that it agrees this case should be stayed, and Plaintiffs have indicated that they will

oppose a stay. Based on the foregoing, Federal Defendants respectfully request that their motion

be granted. In accordance with the Local Rules of this Court, a proposed order is attached

hereto.




                                                    9
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 85 filed 02/05/20 page 10 of 11


Dated: February 5, 2020             Respectfully submitted,

                                    JOSEPH H. HUNT
                                    Assistant Attorney General

                                    /s/ Rebecca M. Kopplin _
                                    REBECCA M. KOPPLIN
                                    Trial Attorney (California Bar No. 313970)
                                    JUSTIN M. SANDBERG
                                    Senior Trial Counsel
                                    MICHAEL GERARDI
                                    CHRISTOPHER R. HEALY
                                    DANIEL RIESS
                                    Trial Attorneys
                                    United States Department of Justice
                                    Civil Division, Federal Programs Branch
                                    1100 L Street, NW
                                    Washington, D.C. 20005
                                    Telephone: (202) 514-3953
                                    Facsimile: (202) 616-8470
                                    Email: Rebecca.M.Kopplin@usdoj.gov

                                    Counsel for Federal Defendants




                                      10
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 85 filed 02/05/20 page 11 of 11


                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Federal Defendants’ Motion

to Stay All Proceedings was served on counsel for all parties using the Court’s CM/ECF system

on February 5, 2020.



                                                    /s/ Rebecca M. Kopplin
                                                    REBECCA M. KOPPLIN
                                                    Counsel for Federal Defendants




                                               11
